Citation Nr: 1035050	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from February 1967 to February 1971.  He served as an Aircraft 
Electrical Repairman.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the Veteran's service-connection 
claims for bilateral hearing loss and tinnitus.

This case was remanded by the Board in March 2010 for further 
development.  The Board is satisfied as to substantial compliance 
with its March 2010 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998).  This included issuing a supplemental statement of the 
case to consider private treatment records submitted by the 
Veteran which had not been considered by the agency of original 
jurisdiction.  As such, the case is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to 
have been present in service, or for many years thereafter, nor 
is it shown to be the result of his military service or any 
incident therein.

2.  The medical evidence of record does not show current tinnitus 
related to the Veteran's military service or any incident 
therein.







CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and it cannot be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records.  Further, the Veteran 
submitted additional treatment records and written statements in 
support of his claims.

Next, a specific VA medical opinion pertinent to the issues on 
appeal was obtained in April 2010.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and service treatment records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include the February 2008 private audiological 
evaluation and the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed as well as the Veteran's claimed history 
of hearing loss and tinnitus.  Indeed, contrary to the statements 
made by his representative in August 2010, the examiner clearly 
considered the Veteran's report of acoustic trauma and hearing 
loss and tinnitus in service in providing his negative opinion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The available records and medical evidence have therefore been 
obtained in order to make adequate determinations as to these 
claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he currently has bilateral hearing loss 
and tinnitus as a result of his military service.  Specifically, 
he claims that he sustained acoustic trauma from exposure to 
"loud airplane noise" while serving in the United States Air 
Force.  He contends that he experienced hearing loss and ringing 
in the ears ever since his military service.

Historically, the Veteran served on active duty in the Air Force 
from February 1967 to February 1971.  His DD-214 listed his in-
service specialty as an Aircraft Electrical Repairman.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss or 
tinnitus.  The audiological evaluation at his January 1967 
military enlistment examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
--
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those figures are on the left of each column and are not 
in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

The January 1967 military enlistment examination further 
indicated that his ears were within normal limits.  The Veteran's 
October 1970 separation examination report also noted that his 
ears were within normal limits.  The October 1970 audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
0
0
5
0

Similarly, on his October 1970 Report of Medical History, the 
Veteran self-reported that he never suffered from hearing loss.  
No hearing loss or tinnitus was noted in service.  On the 
contrary, as shown, the records show that there was an actual 
improvement in the Veteran's hearing at discharge when compared 
to his enlistment examination.

After discharge from military service, the first evidence of 
record noting the Veteran's hearing loss or tinnitus was his 
present claim filed in June 2006 seeking service connection for 
these disorders.

In support of his claim, the Veteran submitted the results of a 
private audiological evaluation conducted in February 2008.  This 
evidence is in a format that is incompatible for VA rating 
purposes.  Specifically, the report included audiometric findings 
of puretone hearing threshold levels that are shown in graphic 
form instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
However, the examiner diagnosed the Veteran with borderline 
normal/mild hearing loss from 250-3000 Hertz, sloping to 
moderately-severe sensorineural hearing loss bilaterally.  There 
was no comment as to the etiology of the hearing loss.  However, 
the examiner did not opine as to the etiology of the Veteran's 
hearing loss.  

Also of record is the report of an April 2010 VA examination.  
That report shows that the Veteran has hearing loss for VA 
purposes.  It also diagnosed him as having tinnitus.  As such, 
there is currently diagnosed bilateral sensorineural hearing 
loss.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  Shedden 
element (1) is therefore met.

As to Shedden element (2), disease or injury in service, service 
treatment records did not demonstrate complaints of or treatment 
for either bilateral hearing loss or tinnitus.  Evidence of in-
service disease or disability is therefore lacking.  

With respect to injury, meaning in this case acoustic trauma, the 
Veteran's DD Form 214 indicates that he worked as an Aircraft 
Electronic Repairman during service.  He has reported that his 
duties involved working on the flight line.  He said that he was 
constantly exposed to jet engine noise with little to no hearing 
protection.  For the purposes decision, the Board will accept the 
Veteran's statement as to what occurred in service.  See 38 
C.F.R. § 3.159(a)(2) (lay evidence is competent if it conveys 
matters that can be observed and described by a lay person); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, Shedden 
element (2) is also met.

Next, the Board will delve further and address Shedden element 
(3).   The Veteran's claims fails on this point.

First, post-service records failed to document any complaints of 
or treatment for hearing loss or tinnitus for more than 35 years 
after his discharge from the service.  This expansive period 
without complaints or treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying service 
connection when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).  Although tinnitus is 
capable of lay observation, the Board finds that this extended 
period without complaint or treatment for tinnitus, as well as 
the absence of any tinnitus complaints in his service treatment 
records must also be considered.  Id.; see also Charles v. 
Principi, 16 Vet. App. 360, 374-75 (2002).  

The Veteran contends that he has experienced bilateral hearing 
loss and tinnitus ever since his military service.  "Symptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 494-8 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 
see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection if corroborated by 
medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 
(1993).  Accordingly, the Board must consider the lay evidence 
submitted by the Veteran regarding his symptoms since his 
discharge from active duty service.  Lay testimony is competent 
to establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient in 
certain instances related to medical matters.  Specifically, the 
Federal Circuit commented that such instances include 
establishing a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.  Similarly, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  Barr, 21 
Vet. App. at 309; see Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (finding that certain disabilities are not conditions 
capable of lay diagnosis).  

Once lay evidence has been determined to be competent, the Board 
must also determine whether such evidence is credible.  See 
Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the appellant.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh 
the absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d. 1331, 1335-6 (Fed. Cir. 2006).

In this case, the Veteran's statements are competent evidence 
that he experienced hearing loss and tinnitus in service and 
since that time.  However, as mentioned above, a review of the 
Veteran's service treatment records does not reveal complaints of 
or treatment for either bilateral hearing loss or tinnitus.  The 
first evidence of record wherein the Veteran reported hearing 
loss and tinnitus was his present claim seeking service 
connection, dated in June 2006, approximately 35 years after his 
discharge.  Such weighs against his credibility.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  The Board finds it difficult to believe that the Veteran 
would purportedly struggle with hearing loss and tinnitus for 
over 30 years and not seek out any type of treatment or care.  
Thus, to the extent that he contends that these conditions have 
existed since service, the Board simply does not find the Veteran 
to be credible.

Furthermore, the evidence of record does not include a competent 
medical opinion linking either the Veteran's bilateral hearing 
loss or tinnitus to his active duty service, to include as due to 
in-service noise exposure.  The only medical evidence of record 
which addresses the etiology of the Veteran's hearing loss and 
tinnitus is found in the report of an April 2010 VA audiological 
examination.   At this examination, the Veteran denied any in-
service combat but reported that he was exposed to noise from jet 
engines and aircraft equipment with hearing protection equipment 
used only periodically.  After military discharge, he worked in a 
tire store for 39 years with occasional exposure to shop noise.  
He also reported owning a motorcycle and occasionally using power 
tools at home, albeit with hearing protection.  The audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
15
35
70
LEFT
10
15
15
25
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was tinnitus, mild-to-severe sensorineural hearing loss 
at 1000-8000 hertz in the right ear, and moderately-severe-to-
severe sensorineural hearing loss at 4000-8000 hertz in the left 
ear.  

However, following a review of the claims file and medical 
literature/doctrine, the examiner opined that the Veteran's 
"hearing loss and tinnitus is less likely as not caused by or a 
result of acoustic trauma."  In support of this opinion, the 
examiner noted that his entrance and separation examinations 
during service were both within normal limits bilaterally 500-
4000 Hertz, and even at 6000 Hertz bilaterally at separation.  
The examiner further explained that although the Veteran's 
military occupational specialty conceded his exposure to 
significant noise, there was no evidence of its effects present 
at separation.  The examiner suggested that the Veteran's post-
service history of occupational and recreational noise exposure 
and the effects of aging played a role were contributing factors 
to his hearing loss.  With respect to tinnitus, the Veteran was 
unable to correlate its onset to a particular event during his 
tour of duty.  The examiner also emphasized that there was no 
evidence of tinnitus in his service treatment records and that 
even the Veteran indicated that his ears were "normal" at the 
time of separation.  As such, the evidence of record is not 
supportive of a finding that the Veteran experienced bilateral 
hearing loss or tinnitus during his active service or for many 
years thereafter.

Consequently, the Board finds that the Veteran's lay statements 
concerning continuity of symptomatology not only are deemed 
incredible are outweighed by the objective evidence of record and 
the negative etiological opinion.  Buchanan, 451 F.3d. at 1335-6.  
Service connection for bilateral hearing loss and tinnitus based 
on a continuity of symptomatology is therefore not warranted.  
See Savage, 10 Vet. App. at 494-8; see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999) (holding that continuity of 
symptomatology may be established if an appellant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology).  

To the extent that the Veteran asserts that his current bilateral 
hearing loss and tinnitus are related to his active duty service, 
the Board finds that as a layman, his statements are not 
competent medical evidence on the etiology of either disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence 
of record does not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide competent 
etiological opinions.  Jandreau, 492 F.3d at 1377; Espiritu, 2 
Vet. App. at 494.  Consequently, lay assertions of medical 
etiology cannot constitute evidence upon which to grant the claim 
for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

The Board has considered the benefit of the doubt doctrine when 
making these findings, but the preponderance of the evidence is 
against the Veteran's claims.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


